Exhibit 10.2
 
EXECUTION COPY
 
 
BRAND LICENSING AGREEMENT
 
This BRAND LICENSING AGREEMENT (this “AGREEMENT”) dated as of October 31, 2008,
is by and between Brink’s Network, Incorporated, a Delaware corporation
(“LICENSOR”), and Brink’s Home Security Holdings, Inc., a Virginia corporation
(“LICENSEE”).
 
W I T N E S S E T H
 
WHEREAS The Brink’s Company and LICENSEE are parties to a Separation and
Distribution Agreement dated as of October 31, 2008 (the “SEPARATION AND
DISTRIBUTION AGREEMENT”), pursuant to which, among other things, The Brink's
Company and LICENSEE agreed that LICENSOR and LICENSEE shall execute a brand
licensing agreement; and
 
WHEREAS, LICENSEE desires to provide SERVICES, as hereinafter defined, and to
market PRODUCTS, as hereinafter defined, utilizing the TRADE SYMBOLS, as
hereinafter defined, in the TERRITORY, as hereinafter defined, under grant of
license by LICENSOR.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
 
 
1.
Definitions

 
Capitalized terms used herein and not otherwise defined herein have the meanings
given to such terms in the SEPARATION AND DISTRIBUTION AGREEMENT.  For the
purposes of this AGREEMENT, the following terms shall have the following
meanings:
 
“BHS DOMAIN NAMES” shall mean each of mybrinks.com, brinksbusinesssecurity.com,
brinkshomesecurity.com, brinkshometechnologies.com, brinksauthorizeddealer.com
and brinkshomesecurityholdings.com.
 
“BHS TRADE SYMBOLS” shall mean any of the TRADE SYMBOLS identified in Schedule A
as a “BHS TRADE SYMBOL”.
 
“BUSINESS DAY” shall mean any calendar day that is not a Saturday, Sunday or
legal holiday in either Virginia or Texas.
 
“COMPETITOR” shall mean any entity that is engaging, directly or indirectly, in
(a) the provision of secured transportation, cash logistics, guarding or other
related services anywhere in the world or (b) the provision, rental,
installation, servicing, repair, distribution, storage, monitoring and
maintenance of commercial or residential security systems outside the TERRITORY.
 
“EQUITY INTERESTS” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a PERSON, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest from the issuer thereof.
 
 
 

--------------------------------------------------------------------------------


 
 
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time.
 
“PRODUCTS” shall mean any apparatus, component and/or software program used,
marketed, leased or sold in the performance of the SERVICES by LICENSEE.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“SERVICES” shall mean (a) the provision, rental, installation, servicing,
repair, distribution, storage, monitoring and maintenance of (i) security alarm
systems for business and residential premises, including any (A) video
surveillance systems, (B) fire, carbon dioxide, water, temperature, intrusion
and/or medical emergency alarm components and (C) electronic card access
systems, in each case, comprising such security alarm systems, and (ii) personal
emergency response systems for senior citizens; (b) the provision of personal
identity protection services; and (c) the marketing, packaging, advertising and
promotion of any of the services listed in this definition.
 
“TERM” shall have the meaning set forth in Section 8.
 
“TERRITORY” shall mean the United States of America, Puerto Rico and Canada.
 
“TRADE SYMBOLS” shall mean any of the trademarks, trade names, logos, domain
names, slogans, labels, copyrights, emblems, insignia and other trade
identifying symbols listed in Schedule A.
 
“WHOLLY OWNED SUBSIDIARY” shall mean a SUBSIDIARY of LICENSEE all the
outstanding EQUITY INTERESTS of which (other than (x) directors’s qualifying
shares and (y) shares issued to a foreign national to the extent required by
applicable law) are owned by LICENSEE and/or by one or more WHOLLY OWNED
SUBSIDIARIES.
 
 
2.
Grant of Right to Use of the TRADE SYMBOLS

 
(a)           Subject to the terms and conditions set forth in this AGREEMENT,
LICENSOR hereby grants to LICENSEE during the TERM an exclusive, nontransferable
(except as provided in Section 17) license to use the TRADE SYMBOLS in relation
to the SERVICES and PRODUCTS within the TERRITORY.
 
(b)           LICENSEE shall not have the right to grant sublicenses to the
right to use the TRADE SYMBOLS without the prior written approval of LICENSOR,
which LICENSOR may refuse in its sole discretion.  Notwithstanding the
foregoing, LICENSEE may, without LICENSOR’s approval (subject to LICENSEE’s
compliance with the last sentence of Section 12), sublicense its rights
hereunder to (i) any WHOLLY OWNED SUBSIDIARY or (ii) any agent, subcontractor,
dealer, distributor or other representative of LICENSEE or of a WHOLLY OWNED
SUBSIDIARY sublicensed under clause (i) of this Section 2(b) solely to the
extent necessary to enable such agent, subcontractor, dealer, distributor or
other representative to provide SERVICES or PRODUCTS for or on behalf of
LICENSEE or such WHOLLY OWNED SUBSIDIARY, provided that such sublicense shall be
subject to the terms and conditions of this AGREEMENT and; provided further,
that such sublicense shall terminate automatically upon such sublicensee’s
ceasing to be a WHOLLY OWNED SUBSIDIARY, agent, subcontractor, dealer,
distributor or other representative, as applicable, of LICENSEE or of a WHOLLY
OWNED SUBSIDIARY.  LICENSEE shall be responsible for each such sublicensee’s
compliance with the terms of this AGREEMENT and such sublicense and shall be
liable for any breach of this AGREEMENT and such sublicense by each such
sublicensee.
 
 
 
2

--------------------------------------------------------------------------------


 
 
(c)           LICENSOR reserves to itself, for its own use and/or the use of its
AFFILIATES and licensees, in or outside the TERRITORY, the right to use the
TRADE SYMBOLS (other than the BHS TRADE SYMBOLS in the TERRITORY), either alone
or as a component of another trademark, trade name, slogan, logo, domain name,
label, copyright, emblem, insignia or other trade identifying symbol, except in
relation to RESTRICTED ACTIVITIES (as defined in the NON-COMPETE AGREEMENT), and
nothing in this AGREEMENT shall prohibit, limit or restrict LICENSOR from
licensing or otherwise disposing of such use, in or outside the TERRITORY,
including during the TERM, to any other PERSON.  Notwithstanding the foregoing,
none of LICENSOR, its AFFILIATES or licensees shall have the right, during the
TERM, to use any of the BHS TRADE SYMBOLS, whether or not in relation to the
SERVICES or PRODUCTS, anywhere in the TERRITORY.
 
(d)           Notwithstanding the foregoing, LICENSEE acknowledges that all
rights granted under this AGREEMENT are subject to all rights granted under the
Trademark License Agreement dated as of January 1, 2005, between Hampton
Products International, Corp. and Brink’s Guarding Services, Inc., as amended
from time to time (subject to the limitations set forth in the NON-COMPETE
AGREEMENT).
 
 
3.
Quality Control

 
(a)           The permitted use by LICENSEE of the TRADE SYMBOLS shall be
subject to instructions of LICENSOR furnished to LICENSEE from time to time, and
shall be made only in relation to the SERVICES and PRODUCTS that conform to
standards and specifications, if any, furnished and/or approved, from time to
time in writing, by LICENSOR, such approval not to be unreasonably
withheld.  LICENSEE shall not offer for sale or provide any of the SERVICES or
PRODUCTS and shall assure that no other entity that participates with LICENSEE
in the provision of the SERVICES or PRODUCTS shall offer for sale or provide any
such SERVICES or PRODUCTS (i) that are of a quality or a standard inferior to
the quality or standard being provided by LICENSEE or any of its SUBSIDIARIES on
the date of this AGREEMENT or (ii) that will tend to injure the reputation and
goodwill attached to the TRADE SYMBOLS.
 
(b)           LICENSEE shall be permitted to use any designs, materials,
packages, labels, promotional materials and advertising materials in relation to
the SERVICES and PRODUCTS that were in use, or approved by LICENSOR or Brink’s
Guarding Services, Inc., prior to the DISTRIBUTION DATE; provided, however, that
in the event that, after the DISTRIBUTION DATE, any such design, material,
package, label, promotional material or advertising material is materially
modified, or the manner in which any of the foregoing is used is proposed to be
materially modified, LICENSEE shall obtain the written approval of LICENSOR
(such approval not to be unreasonably withheld) for such design, material,
package, label, promotional material, advertising material or such modified use
thereof prior to any use thereof.
 
 
 
 
3

--------------------------------------------------------------------------------


 
 
 
4.
Inspection

 
LICENSEE shall at all times and in all places permit LICENSOR, by
representatives designated by LICENSOR, to inspect the SERVICES and PRODUCTS
provided by LICENSEE under the TRADE SYMBOLS and any marketing material used by
LICENSEE in marketing the SERVICES and PRODUCTS.  At all times, LICENSEE shall
comply with the reasonable quality control procedures furnished or approved,
from time to time, by LICENSOR.
 
 
5.
Title to the TRADE SYMBOLS

 
(a)           LICENSEE recognizes LICENSOR’s rights, title and interest to the
TRADE SYMBOLS and shall not, at any time, do or suffer to be done, or assist any
third party to do or suffer to be done, any act or thing that will in any way
impair the rights, title and interest of LICENSOR in and to any of the TRADE
SYMBOLS.  Except as provided in Section 5(k), LICENSEE shall not acquire or
attempt to acquire, or assist any third party in acquiring or attempting to
acquire, title to the TRADE SYMBOLS, and shall not claim title or assist any
third party in claiming title to the TRADE SYMBOLS.  All use of the TRADE
SYMBOLS by LICENSEE, and the goodwill connected therewith and symbolized
thereby, shall at all times inure to the exclusive benefit of
LICENSOR.  LICENSEE shall use the appropriate statutory symbol for a registered
mark or the common law symbol for an unregistered mark, as the case may be, with
all uses of the TRADE SYMBOLS.  Except as provided in Section 5(k), neither
LICENSEE nor any SUBSIDIARY of LICENSEE or sublicensee pursuant to Section 2(b)
shall register, without the express written permission of LICENSOR, the TRADE
SYMBOLS or any marks, words, symbols, phrases, designs, trademarks, trade names,
slogans, labels, copyrights, emblems, insignia, packages, logos, domain names,
corporate names or any other trade identifying symbols that are confusingly
similar to the TRADE SYMBOLS or that otherwise use the word “Brink’s” or any
derivation or variation thereof anywhere in the world.  LICENSEE agrees not to
assert any right or interest in any of the TRADE SYMBOLS or any marks using the
word “Brink’s” or any derivation or variation thereof except as expressly
provided for by this AGREEMENT or any subsequent agreement with LICENSOR or any
authorized AFFILIATE of LICENSOR.
 
(b)           LICENSEE and its sublicensees pursuant to Section 2(b) shall not
use, and shall not cause or permit any third party to use, the TRADE SYMBOLS in
any unlawful or deceptive manner or in any other way that is likely to directly
or indirectly tarnish, dilute, denigrate, diminish, lessen the value of or
invalidate any of the TRADE SYMBOLS or the consumer’s perception of any of the
TRADE SYMBOLS.  LICENSEE shall promptly notify LICENSOR in writing when it
becomes aware of any such use in any part of the world.  Any violation of this
Subsection 5(b) shall constitute a material breach of this AGREEMENT.
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
(c)           LICENSEE further undertakes that in the event any potential
infringement of the rights of LICENSOR to any of the TRADE SYMBOLS in the
TERRITORY comes to the notice of LICENSEE prior to the termination, cancelation
or expiration of this AGREEMENT, LICENSEE shall promptly notify
LICENSOR.  LICENSEE shall join with LICENSOR, if requested by LICENSOR, in
taking such steps as LICENSOR deems advisable against the potential infringement
of the LICENSOR’s rights to any of the TRADE SYMBOLS.  LICENSOR shall be liable
for all costs and expenses, including without limitation attorneys’ fees,
incurred at any time associated with taking such steps in respect of the TRADE
SYMBOLS, excluding the BHS TRADE SYMBOLS.  LICENSEE and LICENSOR shall equally
share any costs and expenses incurred prior to termination, cancelation or
expiration of this AGREEMENT associated with taking such steps in respect of the
BHS TRADE SYMBOLS.  In the event that LICENSOR elects not to take action in
respect of any of the TRADE SYMBOLS, LICENSEE may, with LICENSOR’s written
approval, and at LICENSEE’s own expense, proceed in taking steps against the
potential infringement necessary for the protection of rights in the TRADE
SYMBOLS.
 
(d)           All costs associated with registering, maintaining or renewing any
TRADE SYMBOL shall be borne by LICENSOR.  Except as provided in Section 5(k),
LICENSOR shall continue to maintain registration of any registered TRADE SYMBOL
prior to termination, cancelation or expiration of this AGREEMENT.
 
(e)           LICENSEE shall, at LICENSOR’s request, execute, acknowledge and
deliver to LICENSOR any documents and/or instruments that LICENSOR may, from
time to time, deem necessary or desirable to evidence, protect, enforce or
defend its rights or title in and to the TRADE SYMBOLS.
 
(f)           BHS Inc. hereby transfers to LICENSOR, effective upon termination,
cancelation or expiration of this AGREEMENT, all domain names (including the BHS
DOMAIN NAMES and each of the domain names listed in Schedule A) owned by, or
registered in the name of, LICENSEE or any of its SUBSIDIARIES or other
AFFILIATES that include the word “Brink’s”, or any derivation or variation
thereof, or any of the other TRADE SYMBOLS.  LICENSOR and BHS Inc. shall, upon
request by LICENSOR at any time after termination, cancelation or expiration of
this AGREEMENT, execute and deliver all such documents, and take all such other
actions, as are necessary or, in the reasonable opinion of LICENSOR, advisable
to effect and evidence the transfer of such domain names (including the BHS
DOMAIN NAMES and each of the domain names listed in Schedule A) to LICENSOR
pursuant to the immediately preceding sentence.  Within ten days after
termination, cancelation or expiration of this AGREEMENT, LICENSOR agrees to pay
to BHS Inc. a total amount of $100 in cash in respect of such
transfer.  LICENSEE further agrees not to effect any sale, transfer or other
disposition of any domain name referred to in this Section 5(f) to any PERSON
other than LICENSOR (except to an assignee of LICENSEE’s rights and obligations
under this AGREEMENT pursuant to Section 17).
 
(g)           Upon termination, cancelation or expiration of this AGREEMENT,
LICENSEE shall, and shall cause each SUBSIDIARY and other AFFILIATE of LICENSEE
to, terminate (or, if requested by LICENSOR, transfer to LICENSOR) all
registrations in the name of LICENSEE or such SUBSIDIARY or other AFFILIATE, as
the case may be, in any federal, state or foreign office, of any  trademarks,
trade names, logos, domain names, slogans, labels, copyrights, emblems, insignia
and other trade identifying symbols included in the TRADE SYMBOLS or that
otherwise contain the word “Brink’s” or any derivation or variation thereof
(other than domain names required to be transferred to LICENSOR pursuant to
Section 5(f)).
 
 
 
5

--------------------------------------------------------------------------------


 
 
 
(h)           Upon termination, cancelation or expiration of this AGREEMENT,
(i) LICENSEE and its sublicensees pursuant to Section 2(b) shall immediately
discontinue and shall thereafter refrain from using the TRADE SYMBOLS, or any of
them, in any way or for any purpose whatsoever, and shall not use, at any time,
any trademarks, trade names, logos, domain names, trade names, slogans, labels,
copyrights, emblems, insignia, packages and other trade identifying symbols that
are confusingly similar to any of the TRADE SYMBOLS or that otherwise contain
the word “Brink’s” or any derivation or variation thereof and (ii) all
restrictions contained herein on the use of the TRADE SYMBOLS by LICENSOR and
its AFFILIATES and licensees shall cease to be effective; provided, however,
that (A) LICENSEE may, subject to LICENSEE’s obligations to comply with the
terms and provisions of this AGREEMENT as so terminated, in the regular course
of business in the TERRITORY and on a royalty-free basis, distribute any stock
of goods used in providing the SERVICES or PRODUCTS (together with any manuals
in respect of such goods) remaining in its hands at the termination, cancelation
or expiration of this AGREEMENT, within a period of one month after the date of
termination, cancelation or expiration of this AGREEMENT, (B) for a period of
ten years after termination, cancelation or expiration of this AGREEMENT
(provided, that such period may be extended upon reasonable request by LICENSEE
and written consent by LICENSOR, such consent not to be unreasonably withheld),
LICENSEE may, on the internet domain adopted by LICENSEE for its continuing
business, publish (1) an image of any PRODUCT installed prior to the date of
termination, cancelation or expiration of this AGREEMENT and a pdf version of
any manuals distributed in respect of such PRODUCT prior to termination,
cancelation or expiration of this AGREEMENT or (2) an image of any good
distributed pursuant to clause (A) and any manuals in respect of such good
distributed within a period of one month after termination, cancelation or
expiration of this AGREEMENT; provided that LICENSEE shall indemnify LICENSOR in
respect of any claims arising at any time, directly or indirectly, from this
clause (B) on the terms set forth in Section 13 (treating such claims as having
arisen in connection with LICENSEE’s performance under this AGREEMENT), (C)
LICENSEE shall not have any obligation to (or to cause its sublicensees pursuant
to Section 2(b) to) remove any TRADE SYMBOLS from (1) any goods (or any manuals
in respect of such goods) distributed pursuant to clause (A) above, (2) any
PRODUCTS installed prior to the date of termination, cancelation or expiration
of this AGREEMENT in any residence or place of business of any former or current
customer of LICENSEE or any of its SUBSIDIARIES, whether such PRODUCTS are owned
by LICENSEE or any of its SUBSIDIARIES, by such former or current customer or by
a third party, or any manuals in respect of such PRODUCTS that were distributed
prior to termination, cancelation or expiration of this AGREEMENT, or (3)  any
image of any PRODUCT and any manual in respect of such PRODUCT published
pursuant to clause (B) above and (D) for a period of two years after
termination, cancelation or expiration of this AGREEMENT, LICENSOR shall, at
LICENSEE’s expense, (x) cooperate with LICENSEE to maintain registration of the
BHS DOMAIN NAMES and use reasonable efforts to redirect internet users that
attempt to access any BHS DOMAIN NAME to the domain name adopted by LICENSEE for
its continuing business to replace such BHS DOMAIN NAME that is provided by
LICENSEE to LICENSOR in writing for this purpose and (y) provide a link on the
Brink’s website “www.brinks.com” to up to three websites to be adopted by
LICENSEE for its continuing business that are provided by LICENSEE to LICENSOR
for this purpose, in each case pursuant to arrangements reasonably satisfactory
to LICENSOR and LICENSEE, provided that LICENSEE shall indemnify LICENSOR in
respect of any claims arising at any time, directly or indirectly, from
LICENSOR’s compliance with this clause (D) on the terms set forth in Section 13
(treating such claims as having arisen in connection with LICENSEE’s performance
under this AGREEMENT).  Notwithstanding any provision herein to the contrary,
this Subsection (h) shall survive the termination, cancelation or expiration of
this AGREEMENT.
 
 
 
6

--------------------------------------------------------------------------------


 
 
 
(i)           LICENSEE shall use reasonable best efforts to amend its Articles
of Incorporation and Bylaws (including by filing all documents necessary or
otherwise reasonably requested by LICENSOR), no later than the first shareholder
meeting of LICENSEE during the calendar year 2011,  to the extent necessary to
change its corporate name to remove all references to the word “Brink’s”, or any
derivation or variation thereof, and each other TRADE SYMBOL (and any other term
that is confusingly similar to “Brink’s”).  In furtherance of and without in any
way limiting the foregoing, LICENSEE shall include in the proxy statement for
its first meeting of shareholders scheduled to occur during the calendar year
2011 (unless approved at an earlier shareholder meeting of LICENSEE) a proposal
to effect such change in LICENSEE’s corporate name and recommendation that its
shareholders approve such change.
 
(j)           Notwithstanding anything in this AGREEMENT to the contrary,
following the termination, cancelation or expiration of this AGREEMENT, none of
LICENSEE, any SUBSIDIARY or other AFFILIATE of LICENSEE or any agent,
subcontractor, dealer, distributor or other representative of LICENSEE or any
such SUBSIDIARY sublicensed pursuant to Section 2(b) shall have any right to use
the word “Brink’s”, or any derivation or variation thereof, or any of the other
TRADE SYMBOLS licensed hereunder as part of its corporate name.
 
(k)           Notwithstanding anything in this AGREEMENT to the contrary, at all
times prior to termination, cancelation or expiration of this AGREEMENT, BHS
Inc. shall maintain, at LICENSOR’s expense, its registration of each of the
domain names listed in Schedule A.  Subject to the right of LICENSEE to (1) use
email addresses that use the domain name “brinks.com” for the term provided in
the TRANSITION SERVICES AGREEMENT and (2) use the BHS DOMAIN NAMES (in
accordance with the terms and subject to the conditions of this AGREEMENT),
LICENSEE hereby grants LICENSOR exclusive access to, control over and use of
each of the domain names listed in Schedule A for any purpose whatsoever on a
royalty-free basis.  At all times prior to termination, cancelation or
expiration of this AGREEMENT, LICENSOR agrees to provide a link on the Brink’s
website “www.brinks.com” to up to three websites to be adopted by LICENSEE for
its continuing business, such websites to be provided by LICENSEE to LICENSOR
for this purpose, in each case pursuant to arrangements reasonably satisfactory
to LICENSEE and LICENSOR; provided that LICENSEE shall indemnify LICENSOR in
respect of any claims arising at any time, directly or indirectly, from
LICENSOR’s compliance with this sentence on the terms set forth in Section 13
(treating such claims as having arisen in connection with LICENSEE’s performance
under this AGREEMENT).  Notwithstanding any provision herein to the contrary,
the immediately preceding sentence shall survive the termination, cancelation or
expiration of this AGREEMENT.
 
 
 
7

--------------------------------------------------------------------------------


 
 
 
 
6.
License Fees

 
(a)           LICENSEE shall pay to LICENSOR, in consideration of the license
granted to LICENSEE by LICENSOR hereunder, a royalty of 1.25% of NET REVENUES,
as hereinafter defined (the “ROYALTY AMOUNTS”).  The ROYALTY AMOUNTS shall be
payable quarterly with respect to each fiscal quarter of LICENSEE ending after
the DISTRIBUTION DATE but on or before the last day of the first fiscal quarter
of LICENSEE ending after the termination, cancellation or expiration of this
AGREEMENT.
 
(b)           The term NET REVENUES shall mean, in respect of any fiscal quarter
of LICENSEE, the amount reported by LICENSEE as “Revenues” for such fiscal
quarter in its financial statements filed with the SEC (or, if not so reported
on or before the date on which LICENSEE is required to render a statement of
account with respect to such fiscal quarter pursuant to Subsection 6(d), as
determined in accordance with GAAP and the requirements of the SEC applicable to
quarterly reports on Form 10-Q) less the provision for uncollectible accounts
receivable for such fiscal quarter (as set forth in such financial statements or
so determined in accordance with GAAP and such SEC requirements, as
applicable).  Notwithstanding the immediately preceding sentence, (i) in respect
of the period beginning on the DISTRIBUTION DATE and ending on the last day of
the first fiscal quarter of LICENSEE ending after the DISTRIBUTION DATE, the
term NET REVENUES shall mean the NET REVENUES (determined as provided in the
first sentence of this Subsection) for the fiscal quarter of LICENSEE during
which the DISTRIBUTION DATE occurred, multiplied by the number of days from (and
including) the DISTRIBUTION DATE to (and including) the last day of the first
fiscal quarter of LICENSEE ending after the DISTRIBUTION DATE, divided by the
total number of days in such fiscal quarter, and (ii) in respect of the first
fiscal quarter of LICENSEE ending after the termination, cancelation or
expiration of this AGREEMENT, the term NET REVENUES shall mean the NET REVENUES
(determined as provided in the first sentence of this Subsection) for the fiscal
quarter of LICENSEE during which such termination, cancellation or expiration
occurs, multiplied by the number of days in such fiscal quarter of LICENSEE
prior to such termination, cancellation or expiration, divided by the total
number of days in such fiscal quarter.  Notwithstanding the foregoing, NET
REVENUES shall exclude the revenues of (i) any PERSON, or business unit or
division of any PERSON, acquired by LICENSEE or any SUBSIDIARY of LICENSEE after
the DISTRIBUTION DATE and (ii) any PERSON merged or consolidated with or into
LICENSEE or any SUBSIDIARY of LICENSEE after the DISTRIBUTION DATE solely to the
extent that, in the case of each of clauses (i) and (ii), (A) such PERSON does
not become a sublicensee of LICENSOR pursuant to Section 2(b), (B) none of the
TRADE SYMBOLS are used in connection with the sale of PRODUCTS or provision of
SERVICES by such PERSON, business unit or division and (C) the operations of
such PERSON, business unit or division after the date of such acquisition,
merger or consolidation are conducted separately from, and remain sufficiently
distinct from, the operations of LICENSEE and its SUBSIDIARIES in existence
prior to such acquisition, merger or consolidation such that it is reasonable to
conclude that the sale of PRODUCTS and provision of SERVICES by such PERSON,
business unit or division are not benefiting from the use of the TRADE SYMBOLS
by LICENSEE and its SUBSIDIARIES.
 
 
 
8

--------------------------------------------------------------------------------


 
 
 
(c)           LICENSEE shall maintain itemized, complete and accurate books of
account with respect to its performance under this AGREEMENT.
 
(d)           LICENSEE shall render to LICENSOR a statement of account,
certified by a financial officer of LICENSEE, of the NET REVENUES and
computations of the ROYALTY AMOUNTS for each fiscal quarter of LICENSEE
(including the first fiscal quarter of LICENSEE ending after the termination,
cancelation or expiration of this AGREEMENT) within 40 days after the end of
such fiscal quarter.  The ROYALTY AMOUNTS determined to be due to LICENSOR
hereunder with respect to each fiscal quarter (or portion of the first fiscal
quarter of LICENSEE ended after the DISTRIBUTION DATE or portion of the first
fiscal quarter of LICENSEE ending after the termination, cancelation or
expiration of this AGREEMENT) shall be paid to LICENSOR within 45 days after the
end of such fiscal quarter.
 
(e)           Notwithstanding anything to the contrary contained herein, any
payment that would otherwise be due and payable to LICENSOR hereunder on a day
that is not a BUSINESS DAY shall not be due and payable until the first BUSINESS
DAY after such day.
 
(f)           In the event that LICENSEE does not make any payment required
under the provisions of this AGREEMENT, including payments required after the
termination, cancelation or expiration of this AGREEMENT, to LICENSOR when due
in accordance with the terms hereof, LICENSOR shall, at its option, charge
LICENSEE interest on the unpaid amount at the rate of 2% per annum above the
prime rate charged by JPMorgan Chase Bank, N.A. (or its successor).  LICENSEE
shall keep complete and accurate records of the sales of the SERVICES and
PRODUCTS, including all information relevant to the computation of the ROYALTY
AMOUNTS due hereunder.  LICENSOR may review or may designate, at its expense, a
recognized firm of public accountants to review the accounts of LICENSEE to
determine whether proper accounting and payments have been made; provided,
however, that if there is an error in favor of LICENSEE in excess of 2% in
computing such accounting, all expenses in connection with such review shall be
borne by LICENSEE.
 
(g)           All payments due to LICENSOR hereunder shall be made to LICENSOR
in United States dollars at LICENSOR’s Treasurer’s office by wire transfer in
immediately available funds to an account specified by LICENSOR, or at such
other place or in such other manner as may be designated by LICENSOR in writing.
 
(h)           Any taxes, duties or imposts, other than income or profit taxes,
assessed or imposed upon the sums due hereunder to LICENSOR or upon or with
respect to this AGREEMENT, shall be borne and discharged by LICENSEE and no part
thereof shall be deducted from any amount payable to LICENSOR under any clause
of this AGREEMENT, said amounts to be net to LICENSOR, free of any and all
deductions, (other than for such income or profit taxes) except as otherwise
provided herein.
 
(i)           Notwithstanding any provision herein to the contrary, this Section
6 shall survive the termination, cancelation or expiration of this AGREEMENT.
 
 
 
 
9

--------------------------------------------------------------------------------


 
 
 
7.
Disclaimer of Warranty

 
While LICENSOR believes that none of the TRADE SYMBOLS licensed hereunder will
infringe any rights, trademarks or other property interests owned by any other
PERSON, LICENSOR does not warrant that any TRADE SYMBOLS do not or will not
infringe on any rights, trademarks or other property interests in any part of
the world.  LICENSOR agrees to indemnify LICENSEE and its AFFILIATES and each of
their respective officers, directors, employees, contractors, agents, dealers
and representatives against, and to hold such persons harmless from, any and all
founded and unfounded claims, suits, losses, damages, liabilities, costs and/or
expenses, including reasonable attorneys’ fees, arising out of or in connection
with any infringement by any of the TRADE SYMBOLS, excluding the BHS TRADE
SYMBOLS, on any rights, trademarks or other property interests in any part of
the world.  LICENSEE and LICENSOR shall equally share the costs of all claims,
suits, losses, damages, liabilities, costs and/or expenses, including reasonable
attorneys’ fees, made, brought or incurred prior to termination, cancelation or
expiration of this AGREEMENT arising out of any infringement of any of the BHS
TRADE SYMBOLS on any rights, trademarks or other property interests in any part
of the world (such costs, the “SHARED COSTS”), and each of LICENSOR and LICENSEE
shall indemnify the other, and its AFFILIATES and each of their respective
officers, directors, employees, contractors, agents, dealers and representatives
against, and hold such persons harmless from, the portion of any SHARED COSTS
incurred by such persons in excess of 50% of such SHARED COSTS.  LICENSEE shall
promptly notify LICENSOR in writing when it becomes aware of any claim by any
third party that any of the TRADE SYMBOLS infringes any rights, trademarks or
other property interests in any part of the world.
 
 
8.
Term

 
This AGREEMENT shall commence on the DISTRIBUTION DATE and shall continue in
force for a period of three years thereafter (the “TERM”) unless earlier
terminated as provided by any applicable law or in accordance with Section 9.
 
 
9.
Termination

 
(a)           LICENSEE may terminate this AGREEMENT in its entirety on 30 days
prior written notice to LICENSOR.
 
(b)           Either party to this AGREEMENT shall have, in addition to any
other rights and remedies it may have, the right to terminate this AGREEMENT on
ten days’ prior written notice to the other, if the other party shall breach or
default in the performance of any material provision of this AGREEMENT;
provided, however, that if it is possible for such breach or default to be cured
and the party receiving such notice of termination shall cure such breach or
default within a 30-day period after receipt of such notice, then this AGREEMENT
shall continue in full force and effect.
 
(c)           LICENSOR shall have the right, notwithstanding any other
provisions of this AGREEMENT, and in addition to any other rights and remedies
it may have, to terminate this AGREEMENT forthwith and at any time if LICENSEE
becomes insolvent; or if LICENSEE files a petition in bankruptcy or insolvency;
or if LICENSEE is adjudicated bankrupt or insolvent; or if LICENSEE files any
petition or answer seeking reorganization, readjustment or arrangement of
LICENSEE’s business under any law relating to bankruptcy or insolvency; or if a
receiver, trustee or liquidator is appointed for any of the property of LICENSEE
and within 60 days thereof LICENSEE fails to secure a dismissal thereof; or if
LICENSEE makes any assignment for the benefit of creditors; or in the event of
government expropriation of a material portion of the assets of LICENSEE.
 
 
 
 
10

--------------------------------------------------------------------------------


 
 
(d)           If LICENSEE shall fail to pay any financial obligation to LICENSOR
incurred by it under this AGREEMENT within ten days after notice from LICENSOR,
then LICENSOR shall have the right, notwithstanding Subsection (b) of this
Section 9 or any other provisions of this AGREEMENT, and in addition to any
other rights and remedies it may have, to terminate this AGREEMENT forthwith.
 
(e)           Notwithstanding any other provision of this AGREEMENT, if any
COMPETITOR is, or becomes, an AFFILIATE of LICENSEE or merges or consolidates
with or into LICENSEE, whether or not such COMPETITOR is the surviving entity,
then LICENSOR shall have the right to terminate this AGREEMENT upon 180 days’
prior written notice to LICENSEE.
 
(f)           In any event, no termination, cancelation or expiration of this
AGREEMENT shall prejudice the right of either party hereto to recover any
payment due at the time of termination, cancelation or expiration (or any
payment accruing as a result thereof), nor shall it prejudice any cause of
action or claim of either party hereto accrued or to accrue by reason of any
breach or default by the other party hereto.
 
 
10.
Confidentiality

 
This AGREEMENT and the information provided to each party hereunder shall be
subject to the confidentiality provisions set forth in Sections 7.07 and 7.08 of
the SEPARATION AND DISTRIBUTION AGREEMENT.
 
 
11.
Exoneration from Responsibility

 
None of LICENSOR or its AFFILIATES or any of their respective officers,
directors, employees, agents, dealers, contractors or other representatives
shall have any responsibility for the provision of the SERVICES or use or
marketing of the PRODUCTS contemplated under this AGREEMENT or for any decisions
that may be made in connection therewith.
 
 
12.
Insurance

 
LICENSEE agrees to maintain throughout the TERM and for at least three years
after the termination, cancelation or expiration of this AGREEMENT, at
LICENSEE’s sole cost and expense, Comprehensive General Liability insurance,
including contractual liability, product and completed operations and errors and
omissions liability on a worldwide basis and advertising liability, including
coverage for punitive damages to the extent permitted by applicable law,
applicable to the SERVICES and PRODUCTS covering both LICENSOR and LICENSEE and
each of their respective AFFILIATES for claims made anywhere in the world with
at least a Bodily Injury and Property Damage Liability Combined Single Limit of 
 
 
 
 
 
11

--------------------------------------------------------------------------------


 
 
 
U.S. $50,000,000.  Such policies shall name LICENSOR as an additional insured
and contain a broad form vendors endorsement in favor of such additional
insured.  LICENSEE shall obtain such insurance from a qualified insurance
company (a) having an A-VIII rating from A.M. Best or (b) if having less than an
A-VIII rating from A.M. Best, reasonably satisfactory to LICENSOR.  LICENSEE
shall deliver to LICENSOR (i) promptly after execution of this AGREEMENT, a copy
of such insurance policies, in effect as of the DISTRIBUTION DATE, evidencing
such coverage and (ii) promptly after LICENSEE obtains any new, renewal or
replacement insurance policy required by this Section 12 at any time after the
DISTRIBUTION DATE, a copy of such new, renewal or replacement insurance
policy.  All insurance policies required by this Section 12 shall provide that
such insurance policies shall not be canceled, non-renewed, allowed to expire or
materially changed except on 60 days’ prior written notice to LICENSOR.  If
LICENSEE shall fail to maintain any insurance required by this Section 12,
LICENSOR may obtain such insurance and charge the cost thereof to LICENSEE or
may treat such failure as a breach of a material provision of this
AGREEMENT.  Notwithstanding any provision in this AGREEMENT to the contrary,
LICENSEE shall not grant any sublicenses under Section 2(b) to any third party
(other than a WHOLLY OWNED SUBSIDIARY) and shall not otherwise enter into any
arrangement whereby any agent, subcontractor, dealer, distributor,
representative of LICENSEE or other PERSON shall provide SERVICES or PRODUCTS
for or on behalf of LICENSEE or a WHOLLY OWNED SUBSIDIARY unless (i) such agent,
subcontractor, dealer, distributor, representative of LICENSEE or other PERSON
obtains insurance to the same extent that LICENSEE is required to maintain
insurance pursuant to this Section 12, which insurance shall comply with all
requirements applicable to the insurance that LICENSEE is required to maintain
pursuant to this Section 12, or (ii) the insurance policies obtained by LICENSEE
pursuant to this Section 12 provide coverage (including for the benefit of
LICENSOR) in respect of the activities of such agent, subcontractor, dealer,
distributor, representative of LICENSEE or other PERSON as if such activities
were being conducted by LICENSEE.
 
 
13.
Indemnification

 
LICENSEE agrees to indemnify LICENSOR and its AFFILIATES and each of their
respective officers, directors, employees, contractors, agents, dealers and
representatives against, and to hold such persons harmless from, any and all
founded and unfounded claims, suits, damages, liabilities, losses, costs and/or
expenses, including reasonable attorneys’ fees, arising out of or in connection
with LICENSEE’s performance or failure to perform or any of its sublicensee’s
(pursuant to Section 2(b)) performance or failure to perform under this
AGREEMENT and/or for copyright infringement, patent infringement and/or unfair
competition caused by or arising out of the provision of the SERVICES and/or the
manufacture, use, marketing, advertising, distribution or sale of the
PRODUCTS.  In addition, without limiting the foregoing, LICENSEE agrees to
indemnify LICENSOR and its AFFILIATES and each of their respective officers,
directors, employees, contractors, agents, dealers and representatives against,
and shall hold such persons harmless from, any and all founded and unfounded
claims, suits, damages, liabilities, losses, consequential damages, costs and/or
expenses, including attorneys’ fees, arising out of or in connection with
allegations that LICENSEE’s use or any of its sublicensee’s (pursuant to Section
2(b)) use of the TRADE SYMBOLS constitutes false, deceptive or misleading
advertising.  In addition, without limiting the foregoing, LICENSEE agrees to
indemnify LICENSOR and its AFFILIATES and each of their respective officers,
directors, employees, contractors, agents, dealers
 
 
 
12

--------------------------------------------------------------------------------


 
 
 
 
and representatives against, and shall hold such persons harmless from, any and
all founded and unfounded claims, suits, damages, losses, consequential damages,
liabilities, costs and/or expenses, including attorneys’ fees, arising out of
the sale, advertising, use, performance and/or alleged defects of the SERVICES
or PRODUCTS.  LICENSEE will take all necessary steps to ensure that (a) any
claim tendered by LICENSOR to LICENSEE as described in Section 5.06(a) of the
SEPARATION AND DISTRIBUTION AGREEMENT for indemnity and defense pursuant to this
Section 13 and (b) any claim tendered by any third party to LICENSEE for which
LICENSOR would be indemnified pursuant to this Section 13, in each case, is
promptly and properly filed with LICENSEE’s insurer in order to effect coverage
for LICENSOR for such claim under LICENSEE’s insurance policy(ies).
 
 
14.
Dispute Resolution

 
All disputes, controversies, and claims directly or indirectly arising out of or
in relation to this AGREEMENT or any schedule hereto or the validity,
interpretation, construction, performance, breach or enforceability of this
AGREEMENT or any schedule hereto shall be finally, exclusively and conclusively
settled in accordance with the provisions of Article VIII of the SEPARATION AND
DISTRIBUTION AGREEMENT, which shall apply mutatis mutandis to this Agreement.
 
 
15.
Miscellaneous

 
Except as otherwise expressly set forth in this AGREEMENT, the provisions in
Article XI of the SEPARATION AND DISTRIBUTION AGREEMENT (which Article XI
addresses counterparts, entire agreement, corporate power, governing law,
assignability, third party beneficiaries, notices, severability, force majeure,
publicity, expenses, headings, survival of covenants, waivers of default,
specific performance, amendments, interpretation, jurisdiction and service of
process, currency and late payments) other than the provisions thereof relating
to assignability, shall apply mutatis mutandis to this AGREEMENT.
 
 
16.
Independent Contractor

 
(a)           LICENSEE is an independent contractor and nothing contained in
this AGREEMENT shall constitute LICENSEE or any sublicensee pursuant to Section
2(b), the agent or the legal representative of LICENSOR for any purpose
whatsoever.  LICENSEE is not granted any right or authority to assume or create
any obligation or responsibility, express or implied, on behalf of or in the
name of LICENSOR, or to bind LICENSOR in any manner, or with respect to anything
whatsoever.  LICENSEE shall have, at its sole cost and expense, the sole
responsibility to comply with all laws relating to the provision of the SERVICES
and the manufacture and marketing of the PRODUCTS.
 
 
17.
Assignment

 
Neither this AGREEMENT nor any of the rights, licenses and obligations of
LICENSEE hereunder shall be assigned, conveyed, sublicensed (except as otherwise
provided in Section 2) or transferred in whole or in part by LICENSEE without
LICENSOR’s prior written consent; provided, however, that LICENSEE may assign
this AGREEMENT without the consent of LICENSOR to any third party that acquires,
by any means, including by merger or consolidation, assets of LICENSEE or its
SUBSIDIARIES, including EQUITY
 
 
 
 
 
13

--------------------------------------------------------------------------------


 
 
 
 
 
INTERESTS in any SUBSIDIARIES of LICENSEE, that constitute all or substantially
all the consolidated assets of LICENSEE and its SUBSIDIARIES that are used in
connection with the BHS BUSINESS (as defined in the TRANSITION SERVICES
AGREEMENT); provided further, that if LICENSEE effects an assignment to a
COMPETITOR pursuant to the foregoing proviso, LICENSOR shall have the right to
terminate this AGREEMENT upon 180 days’ prior written notice to
LICENSEE.  Notwithstanding anything herein to the contrary, LICENSOR agrees not
to effect (or allow any of its SUBSIDIARIES to effect), or enter into (or allow
any of its SUBSIDIARIES to enter into) any agreement to effect, any sale,
transfer or other disposition by any means of assets constituting all or
substantially all the consolidated assets of LICENSOR and its SUBSIDIARIES to
any PERSON (other than LICENSOR or any of its SUBSIDIARIES) if the successor,
surviving or acquiring PERSON will not automatically succeed to the obligations
of LICENSOR under this AGREEMENT by operation of law, unless such PERSON agrees
in writing, for the benefit of LICENSEE, to assume the obligations of LICENSOR
hereunder.  Any purported assignment in violation of this Section 17 shall be
void and shall constitute a material breach of this AGREEMENT.  Except as
expressly provided herein, this AGREEMENT shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns and the
parties entitled to indemnification hereunder and no other PERSON shall have any
right, obligation or benefit hereunder.  The rights of LICENSEE under the
licenses granted pursuant to Section 2 in respect of any TRADE SYMBOL shall
continue in full force and effect after any transfer of such TRADE SYMBOL by
LICENSOR to a third party during the TERM, and LICENSOR agrees that prior to any
transfer of any TRADE SYMBOL LICENSOR shall obtain the agreement of the
transferee in a writing addressed to LICENSEE to be bound by the licenses
granted under this AGREEMENT with respect to such TRADE SYMBOL.  Further, in the
event of an assignment of this AGREEMENT by LICENSOR, to the extent LICENSOR
retains ownership of any of the TRADE SYMBOLS, the rights of LICENSEE under the
licenses granted pursuant to Section 2 in respect of such TRADE SYMBOLS shall
continue in full force and effect after such assignment.
 
 
 
14

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this BRAND LICENSING
AGREEMENT to be executed and sealed by its duly authorized representative on the
date indicated.
 
BRINK’S NETWORK, INCORPORATED,
 
by
  /s/ F. T. Lennon  
Name:   Frank T. Lennon
 
Title:     Vice President





BRINK’S HOME SECURITY HOLDINGS, INC.,
 
by
  /s/ Robert B. Allen  
Name:   Robert B. Allen
 
Title:     President and Chief Executive Officer







Acknowledged and Agreed as to Sections 5(f) and 5(k):
 
BRINK’S HOME SECURITY, INC.,
       
by
    /s/ Robert B. Allen  
Name:  Robert B. Allen
 
Title:    President and Chief ExecutiveOfficer

 
 
 
 
15

--------------------------------------------------------------------------------


 
 

 
Schedule A
 
 
I.
 
TRADEMARK
INTERNATIONAL
CLASS
 
U.S. REG. NO./APP. NO.
 
BRINK’S
35
529,622
 
BRINK’S INCORPORATED
Oval with Wings & Letter “B”
35
627,536
 
Oval with Wings & Letter “B” & Money Box
36
643,998
 
Shield With Wings & Letter “B”
36
754,329
 
BRINK’S
39
1,309,375
 
BRINKS + design
35, 36, 39
1,313,790
 
BRINKS + design
35
1,411,610
 
*BRINK’S HOME SECURITY
35
1,412,587
 
AFFORDABLE PROTECTION.
A NAME YOU CAN TRUST.
35
1,578,050
 
BRINKS + design
9
App. No. 76/689,349
 
A TRUSTED NAME IN SECURITY SINCE 1859
     
SECURITY SINCE 1859
     
DEPICTION OF BRINK’S TRUCK
   

                   ¶* BHS TRADE SYMBOL
 
II.
TRADEMARK
CLASS
CANADA REG./APP. NO.
 
BRINK’S
35,36,39
TMA316,696
 
BRINKS+D
35,36,37,49
TMA310,611
 
Shield Design and Letter “B”
35,36,39,41
TMA281,451
 
MONEY AND VALUABLES Wings
35,36
TMA133,222
 
*BRINK’S HOME SECURITY
45
TMA450,039
 
*BRINK’S HOME SECURITY
6,13,21
TMA506,613
 
*BRINKS HOME SECURITY+D
6,13,21
TMA506,657
 
*BRINKS HOME SECURITY+D
9
TMA541,336

                   * BHS TRADE SYMBOL
 
 
III.
TRADE NAME
 
*Brink’s Business Security
 
*Brink’s Home Technologies
 
*Brink’s Home Security Canada
 
*Brink’s Home Security Holdings

                   * BHS TRADE SYMBOL
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 

 
IV.
DOMAIN NAMES
   
brinksalarmsystem.com
brinksalarm.com
 
brinksdoorlock.com
brinkscompany.org
 
mybrinks.net
brinksextinguisher.com
 
brinks-locks.com
brinksfire.com
 
brinks-locks.net
brinksfireextinguisher.com
 
brinks-safe.com
brinksguard.com
 
brinks-safe.net
brinkshomesecuritysucks.biz
 
brinkslocks.com
brinkshomesecuritysucks.com
 
brinkslocks.net
brinkshomesecuritysucks.net
 
brinkssafe.com
brinkslights.com
 
brinkssafe.net
brinksprotection.com
 
brinkspadlocks.com
brinkssecurity.net
 
brinkspadlocks.net
brinkssucks.biz
 
brinkssecure.net
brinkssucks.net
 
brinkssecure.org
brinksucks.biz
 
brinkshome.com
brinksucks.com
 
brinkshome.net
brinksucks.net
 
brinkshome.org
thebrinkscompany.org
 
brinksgold.com
brinksburglaralarm.com
 
brinksgold.net
brinksburglaralarm.net
 
brinkshomeoffice.com
brinksburglaralarm.org
 
brinkshomeoffice.net
brinkshomealarm.net
 
brinkshomeoffice.org
brinkshomealarm.org
 
brinkshomesecurity.net
brinkssecurity.org
 
brinkshomesecurity.org
*brinksauthorizeddealer.com
 
buybrinks.com
*brinkshometechnologies.com
 
*brinksbusinesssecurity.com
gobrinks.com
 
brinksalarms.net
mybrinksonline.com
 
brinksalarms.org
bhssecurity.com
 
*brinkshomesecurityholdings.com
*brinkshomesecurity.com
 
*brinkshomesecurityholdings.net
brinks.com
 
*brinkshomesecurityholdings.org
*mybrinks.com
 
brinks-safes.net
mybrinks.org
 
brinks-sucks.biz
brinkshomesecurity.biz
 
brinks-sucks.net
brinkshomesecurity.info
 
*freebrinks.com
*brinksdealer.com
        * BHS TRADE SYMBOL   



 
 
 
A-2

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
[brinks_wingslogo.jpg]











BRINK’S
 
 

 
A-3

--------------------------------------------------------------------------------